DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claims 1-20 filed July 09, 2020 for examination. Claims 1-20 are pending. 
	3.	The drawings filed on July 9, 2020 have been accepted.
4.	The information disclosure statement filed October 09, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 

ALLOWABLE SUBJECT MATTER
	5.	Claims 1-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
6.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
7.	The closest Prior art WO 2020/226214 A1 (Huh et al.) has been found to teach a method for providing a service through a device on the basis of an authentication level. In a method for providing a service through a device on the basis of an authentication level, according to one 
The closest Prior art US 2014/0123224 A1 (Nosrati et al.) has been found to teach a wireless security device (WSD) for creating a multi-factor authentication which supplements a first wireless device comprising at least a first level of authentication and the WSD being the second device providing at least a second level of authentication, the device comprises: a. a processor to at least process, validate and store multiple-factor authentication; b. a transceiver for transmitting wireless pairing information of the WSD to a first wireless device; c. a memory comprised of at least one module, said memory at least stores the secure pairing information of the WSD; d. an audible alarm indicating various WSD status, the status at least comprises pairing status, close-proximity indicator and battery condition; e. a display unit indicating at least pairing status, close-proximity indicator and battery condition; f. a second factor authentication sensor, the second factor authentication validates at least presence of the authorized user possessing the paired WSD device to the first wireless device; and g. wherein the processor further performs the 
The closest Prior art US 2015/0302411 A1 (Bondesen et al.) has been found to teach the method typically includes: receiving a request from a user to complete a first transaction; determining that the first transaction corresponds to a first level of authentication, the first level of authentication permitting user authentication based at least partially on the geographic location of a transaction being geographically proximate to a mobile device associated with the user; receiving geographic location information for a point-of-transaction associated with the first transaction; receiving geographic location information for the mobile device associated with the user; determining whether the geographic location of the point-of-transaction is geographically proximate to the geographic location of the mobile device; based at least partially on the geographic location of the point-of-transaction being geographically proximate to the geographic location of the mobile device, determining that the user has satisfied the first level of authentication; and based at least partially on the user satisfying the first level of authentication, enabling the user to complete the first transaction. The method further includes: after determining that the user has satisfied the first level of authentication, receiving a request from a user to complete a second transaction; determining that the second transaction corresponds to a second level of authentication, the second level of authentication permitting user authentication based at least partially on receiving authentication credentials from the user; based at least partially on determining that the second transaction corresponds to the second level of authentication, prompting the user to provide the predefined authentication credentials; receiving the predefined authentication credentials from the user; based at least partially on receiving the predefined 
For independent claim 1,
Since, no prior art was found to teach: “authenticate the first activity for a first authentication level based on determining a spatial congruence of the user device and the resource instrument device associated with the first activity; trigger a second authentication level requirement above the first authentication level based on at least the first authentication level and the resource activity processing data…. in response to the validation instruction, receive from the user device, a authentication response provided by the user at the user device via a second proximity communication channel; escalate the authentication of the first activity to the second authentication level based on successful validation of the authentication response provided by the user at the user device; in response to determining that the first activity is authenticated at the second authentication level, process the resource activity processing data for completing the first activity” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the time of effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claims 11 and 16, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-10, 12-15, and 17-20, the claims are allowed due to their dependency on allowable independent claims 1, 11, and 16.
8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
9.	Prior arts made of record, not relied upon:
	 Zhou, Qian, Omkant Pandey, and Fan Ye. "An Approach for Multi-Level Visibility Scoping of IoT Services in Enterprise Environments." IEEE Transactions on Mobile Computing (2020). We propose Argus, a distributed, proximity-based IoT service discovery algorithm that offers three levels (public, differentiated, covert) of visibility in parallel. Each level is built on top of its prior level with minimum extension, and together they achieve efficient, harmonious, concurrent discoveries covering IoT services of different natures. Also, it minimizes the huge overhead resulting from authorization updating (e.g., user addition/revocation), which is the scalability bottleneck in this context, and fits well with an enterprise scale. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438